Case 2:20-cr-00012-LGW-BWC Document 25 Filed 09/02/20 Page 1 of 7




                                                                               FILED
                                                                    John E. Triplett, Acting Clerk
                                                                     United States District Court

                                                               By casbell at 4:49 pm, Sep 02, 2020
Case 2:20-cr-00012-LGW-BWC Document 25 Filed 09/02/20 Page 2 of 7
Case 2:20-cr-00012-LGW-BWC Document 25 Filed 09/02/20 Page 3 of 7
Case 2:20-cr-00012-LGW-BWC Document 25 Filed 09/02/20 Page 4 of 7
Case 2:20-cr-00012-LGW-BWC Document 25 Filed 09/02/20 Page 5 of 7
Case 2:20-cr-00012-LGW-BWC Document 25 Filed 09/02/20 Page 6 of 7
Case 2:20-cr-00012-LGW-BWC Document 25 Filed 09/02/20 Page 7 of 7
